Title: To Thomas Jefferson from John Stuart, 16 January 1797
From: Stuart, John
To: Jefferson, Thomas


                    
                        Sir
                        Greenbrier January 16th. 1797
                    
                    Your letter of the 10th. Novembr. I received by the post. I defered the answer in hopes of being able to gratify you with a part of the Thigh of the Animal you wished. Such was actually in the possession of the people at the Cave, but by some unaccountable neglect it is mislayed that it cannot be found again. This bone was about one foot in Length, one inch and a half thick to the Hollow, which was one inch and a Quarter wide. I seen the spot where it was found about 40 feet distant from where the great claws Lay. Should it be found hereafter, if it is in my power, I will not fail to convey it to you. I am very respectfully your Most Obd. Humbe Servt.
                    
                        John Stuart
                    
                